I respectfully dissent. The great preponderance if not the undisputed testimony, I think, supported the following findings of the Chancellor: "The undisputed evidence in this case definitely establishes the fact that Carl Neeley and eighteen others owning a forty-one forty-second interest in the land described in the complaint executed a warranty deed and delivered it to J. E. Goggans, a Notary Public, of Herbine, Arkansas, with instructions to deliver the same to Mrs. Dallas Neeley Hornady for the plaintiff, L. E. Hornady; further that this deed was to be delivered to L. E. Hornady, the plaintiff, if the one-forty-second interested owner by the minor children of Mrs. Margaret Reep could be sold by the proper order of the Cleveland County Probate Court. This was done, and the sale for the minors' interest in the property involved was expedited as rapidly as possible. The defendants were present at the time of the sale and bid upon this interest in the land."
Appellee fully performed all the conditions in the agreement between him and the Neeley heirs, whereby they agreed to sell and he agreed to purchase the tract of land in question. In accordance with the agreement, a warranty deed conveying the land was prepared and for the convenience of the grantors was left with a third party and the signatures of all the adult heirs were duly signed to the deed of conveyance to appellee.
Two of the conditions were that by proper procedure, an order would be procured from the Probate *Page 801 
Court directing the sale of the minors' interest in the property to appellee. This condition was fully carried out within a period of two and one-half months from the date of the agreement, which was within a reasonable time. No definite time limit was stipulated in the agreement or deed for the completion of the deal. Therefore, only a reasonable time would be required.
"Where time is not specified. If a deed is silent as to the time of performance, the law will imply that performance must be within a reasonable time. What constitutes a reasonable time depends on the subject matter, the nature of the act to be performed, and the situation of the parties." 26 C.J.S., Deeds, p. 489, 152.
It is undisputed that at the probate sale of the minors' property, appellants here were present bidding upon the land and forced appellee to pay much more for the minors' interest than he had agreed to pay the adult heirs. After all parties signed the deed to appellee conveying the property including the minors, Henry Neeley signed the deed in accordance with the agreement and completed the sale. In the circumstances, I think the delivery of the deed to appellee was complete and sufficient to bind all the interested heirs and convey title to appellee as the trial court found.
It is undisputed that the Neeley heirs who executed deeds to appellants in the present case were attempting to convey interests in the property in question which they had some time before duly conveyed by warranty deed to appellee. This they had no right to do without first allowing appellee a reasonable time to carry out the condition of the agreement which he had with them and the other heirs.
"If a deed has been effectively delivered to a third person for the use of the grantee, the grantee has the right to have the deed remain in the possession of the custodian until the happening of the event on which he is entitled to take possession, and a change of intention on the part of the grantor, or the death of the grantor or grantee, will not defeat the delivery." 26 C.J.S., Deeds, p. 244, 43 c. Selby v. Smith, 301 Ill. 554, 132 N.E. 109. *Page 802 
"Likewise, a mental reservation contrary to the grantor's expressed intention to convey title, or a subsequent change of intention, does not destroy the effect of a completed delivery. In construing the acts of the parties, in order to ascertain the intent to deliver the instrument, the presumption that the law is known to them must not be disregarded." 26 C.J.S., Deeds, p. 237, 41.
In Faulkner v. Feazel, 113 Ark. 289, 168 S.W. 568, this court said: "`Any disposal of a deed, accompanied by acts, words or circumstances, which clearly indicate that the grantor intends that it shall take effect as a conveyance, is a sufficient delivery. 2 Jones on the Law of Real Property and Conveyancing, 1217-1224, and cases cited.' No particular form of delivery is required. The deed may be manually given by the grantor to the grantee, yet, manual delivery is unnecessary. The real test of delivery is, did the grantor by his acts or words, or both, intend to divest himself of title."
In Graham v. Suddeth, 97 Ark. 283, 133 S.W. 1033, it is said: "A deed is defined to be a `written instrument signed, sealed and delivered'; and it is essential to the validity of a deed that there should be a delivery of the instrument. But in order to constitute a sufficient delivery thereof it is not necessary that there should be an actual manual transfer thereof to the grantee or a formal acceptance thereof by him. The question of a delivery of a deed is largely one of intent; and if it clearly appears from the words or acts of the grantor that it was his intention to treat the instrument as his deed and to make a disposal thereof, indicating that it should be effective, then the delivery is sufficient."
A second condition was that appellee would deed the property (except the timber rights) back to one of the adult heirs, Henry Neeley, for a consideration of $1,000 in order that the aged mother of the Neeleys might have a home. This condition, as well as all others, was complied with by appellee within a reasonable time.
The decree should be affirmed. *Page 803